Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bhavani S. Rayaprolu (Reg. No. 56583) on 3/2/2021.

The application has been amended as follows: 

	1.	(Currently Amended) A robotic operations control system, comprising:
one or more processors; and
a non-transitory data storage medium comprising instructions that cause the processors to:
import by the robotic operations control system having a plurality of robot assistants, emails from an email server into respective mailboxes associated with one or more of the plurality of robot assistants, wherein the emails include one or more work items that are to be assigned to a blended workforce, the blended workforce comprising one or more human employees and the plurality of robot assistants that include at least one of the processors and at least an intelligent billing assistant (iBA), an intelligent collection assistant (iNCA) and a disputes resolution assistant (DRA) wherein the iBA includes a dispute prediction model that estimates a likelihood of dispute in each newly created billing matter;
, 
wherein for the at least one work item associated with the matter to be billed, causing the iBA to:
retrieve the emails associated with the work item;
parse the emails associated with the work item;
extract, by the iBA using natural language processing (NLP) techniques that include the parsing of the emails, current attributes including identifying indicia of the matter to be billed and a type of billing request from text of emails associated with the at least one work item associated with the matter to be billed;
analyze current attributes data and historic attributes data of the work item using the dispute prediction model; 
determine a likelihood of a dispute based on the analysis;
automatically generate a checklist to an employee of the one or more human employees assigned to the at least one work item associated with the matter to be billed, the checklist comprising one or more of the current attributes of the matter to be confirmed by the employee in response to the likelihood of dispute being higher than a threshold value for the one or more current attributes;
wherein if the at least one work item associated with the matter to be billed pertains to one of a change in options, a product change and a rate change, causing the iBA to:
transmit the emails along with the identifying indicia for the at least one work item associated with the matter to be billed to the employee in response to an access 
 wherein for the at least one work item associated with the collection matter causing the iNCA to:
set a priority for the at least one work item associated with the collection matter relative to other work items associated with collection matters, the priority being based at least on current attributes data and the historic attributes data of the at least one work item associated with the collection matter;
retrieve pre-call information including one or more emails relevant to the at least one work item associated with the collection matter and the emails include the current attributes data for the work item associated with the collection matter that has been prioritized;
receive and store post-call information to the current attributes data for the at least one work item associated with the collection matter;
parse text of the at least one work item associated with the collection matter;
determine based on the parsing, if the text includes one or more of particular data fields and textual patterns indicative of a dispute;
wherein if the at least one work item associated with the collection matter is associated with the dispute:
retrieve the current attributes data including the post-call information and historic attributes data for the at least one work item associated with the collection matter;
	receive an input from the employee on whether or not a dispute is to be registered;
	if a dispute is to be registered:
data of the at least one work item associated with the collection matter to register the dispute with the DRA;
		enable processing of the dispute by the DRA;
	if the dispute is not registered:
receive the employee’s selection of a scenario, recipients and attachments for one of a query or rejection; and
transmit an email to a contact party associated with the dispute regarding the querying or the rejection of the dispute.

2.	(Original) The robotic operations control system of claim 1, wherein the instructions to determine the likelihood of a dispute further comprise instructions that cause the processors to:
receive access requests for the work items from respective employees to whom the work items are assigned.

3.	(Original) The robotic operations control system of claim 1, wherein the instructions to determine the likelihood of a dispute further comprise instructions that cause the processors to:
retrieve the current attributes data and the historic attributes data of the work item, wherein the historic attributes data includes attributes of bills that were disputed.

4.	(Original) The robotic operations control system of claim 3, wherein the instructions to determine the likelihood of a dispute further comprise instructions that cause the processors to:

compare the probability of occurrence of dispute for each attribute with a respective predetermined threshold.
 
5.	(Original) The robotic operations control system of claim 4, wherein the instructions to provide the checklist further comprise instructions that cause the processor to:
automatically add a checkpoint for the attribute to the checklist if the probability of occurrence of dispute for the attribute is higher than the predetermined threshold.

6.	(Canceled) 

7.	(Currently Amended) The robotic operations control system of claim 1, wherein the type of billing request pertains to a change in options and the non-transitory data storage medium further comprises instructions that cause the processors to:
automatically determine from the billing request, attributes of the at least one work item associated with the matter to be billed to be added or deleted.

8.	(Original) The robotic operations control system of claim 7, wherein the type of billing request pertains to the change in options and the non-transitory data storage medium further comprises instructions that cause the processors to:
extract the attributes from the billing request to a spreadsheet;

add or delete options as per request in the billing request.

9.	(Currently Amended) The robotic operations control system of claim 1, wherein the type of billing request pertains to a change in the product and the non-transitory data storage medium further comprises instructions that cause the processors to:
automatically determine a product code to be updated based on the billing request; and
update the product code in the current attributes data of the at least one work item associated with the matter to be billed.

10.	(Original) The robotic operations control system of claim 1, wherein the type of billing request pertains to a change in a rate, the non-transitory data storage medium further comprises instructions that cause the processors to:
automatically determine the rate to be updated;
confirm that a current rate is different from a new rate to be updated; and
update the new rate within the current attributes data.

11. 	(Currently Amended) The robotic operations control system of claim 1, wherein to enable processing of the dispute, the non-transitory data storage medium further comprises instructions that cause the processors to:
obtain files and extract data associated with the at least one work item associated with the collection matter from the files.

 by a robotic operations control system, comprising:















importing by the robotic operations control system having a plurality of robot assistants, emails from an email server into respective mailboxes associated with one or more of the plurality of robot assistants, wherein the emails include one or more work items that are to be assigned to a blended workforce, the blended workforce comprising one or more human employees and the plurality of robot assistants that include at least one of the processors and at least an intelligent billing assistant (iBA), an intelligent collection assistant (iNCA) and a disputes resolution assistant (DRA) wherein the iBA includes a dispute prediction model that estimates a likelihood of dispute in each newly created billing matter;
automatically forwarding the emails including the work items to one or more of the employees, wherein at least one of the work items includes at least two work items that further include at least a matter to be billed forwarded to the iBA and a collection matter forwarded to the iNCA, 
wherein for the at least one work item associated with the matter to be billed, causing the iBA to:
retrieve the emails associated with the work item;
parse the emails associated with the work item;
extract, by the iBA using natural language processing (NLP) techniques that include the parsing of the emails, current attributes including identifying indicia of the matter to be billed and a type of billing request from text of emails associated with the at least one work item associated with the matter to be billed;
analyze current attributes data and historic attributes data of the work item associated with the matter to be billed using the dispute prediction model; 
determine a likelihood of a dispute based on the analysis;
automatically generate a checklist to an employee of the one or more human employees assigned to the at least one work item associated with the matter to be billed, the checklist comprising one or more of the current attributes of the matter to be confirmed by the employee in response to the likelihood of dispute being higher than a threshold value for the one or more current attributes;
wherein if the at least one work item associated with the matter to be billed pertains to one of a change in options, a product change and a rate change,  causing the iBA to:
transmit the emails along with the identifying indicia for the at least one work item associated with the matter to be billed to the employee in response to an access request from the employee assigned to the at least one work item associated with the matter to be billed;
 wherein for the at least one work item associated with the collection matter causing the iNCA to:
set a priority for the at least one work item associated with the collection matter relative to other work items associated with collection matters, the priority being based at least on the current attributes data and the historic attributes data of the work item;
retrieve pre-call information including one or more emails relevant to the at least one work item associated with the collection matter and the emails include the current attributes data for the work item associated with the collection matter that has been prioritized;
receive and store post-call information to the current attributes data for the at least one work item associated with the collection matter;
parse text of the at least one work item associated with the collection matter;
determine based on the parsing, if the text includes one or more of particular data fields and textual patterns indicative of a dispute;
wherein if the at least one work item associated with the collection matter is associated with the dispute:
retrieving the current attributes data including the post-call information and historic attributes data for the at least one work item associated with the collection matter;
	receiving an input from the employee on whether or not a dispute is to be registered;
	if a dispute is to be registered:
updating the current attributes of the at least one work item associated with the collection matter to register the dispute with the DRA;
		enabling processing of the dispute by the DRA;
	if the dispute is not registered:
receiving the employee’s selection of a scenario, recipients and attachments for one of a query or rejection; and
transmitting an email to a contact party associated with the dispute regarding the querying or the rejection of the dispute.

13.	(Canceled) 

14.	(Canceled) 

15.	(Canceled) 

16.	(Canceled) 

17. 	(Canceled) 

18.	(Currently Amended) A non-transitory computer-readable storage medium comprising machine-readable instructions that cause a processor to:
import by a 
automatically forward the emails including the work items to one or more of the employees, wherein at least one of the work items includes at least two work items that further include at least a matter to be billed forwarded to the iBA and a collection matter forwarded to the iNCA;
wherein for the at least one work item associated with the matter to be billed, causing the iBA to:
retrieve the emails associated with the work item;

extract, by the iBA using natural language processing (NLP) techniques that include the parsing of the emails, current attributes including identifying indicia of the matter to be billed and a type of billing request from text of emails associated with the at least one work item associated with the matter to be billed;
analyze current attributes data and historic attributes data of the work item using a dispute prediction model; 
determine a likelihood of a dispute based on the analysis;
automatically generate a checklist to an employee of the one or more human employees assigned to the at least one work item associated with the matter to be billed, the checklist comprising one or more of the current attributes of the matter to be confirmed by the employee in response to the likelihood of dispute being higher than a threshold value for each of the one or more current attributes;
wherein if the at least one work item associated with the matter to be billed pertains to one of a change in options, a product change or a rate change,  causing the iBA to:
transmit the emails along with the identifying indicia for the at least one work item associated with the matter to be billed to an employee in response to an access request from the employee assigned to the at least one work item associated with the matter to be billed;
 wherein for the at least one work item associated with the collection matter causing the iNCA to:
set a priority for the work item relative to other work items associated with collection matters, the priority being based at least on the current attributes data and the historic attributes data of the work item;
that has been prioritized;
receive and store post-call information to the current attributes data for the at least one work item associated with the collection matter;
parse text of the at least one work item associated with the collection matter;
determine based on the parsing, if the text includes one or more of particular data fields and textual patterns indicative of a dispute
wherein if the at least one work item associated with the collection matter is associated with the dispute:
retrieve the current attributes data including the post-call information and historic attributes data for the at least one work item associated with the collection matter;
	receive an input from the employee on whether or not a dispute is to be registered;
	if a dispute is to be registered:
update the current attributes of the at least one work item associated with the collection matter to register the dispute with the DRA;
		enable processing of the dispute by the DRA;
	if the dispute is not registered:
receive the employee’s selection of a scenario, recipients and attachments for one of a query or rejection; and
transmit an email to a contact party associated with the dispute regarding the querying or the rejection of the dispute.

19.	(Original) The non-transitory computer-readable storage medium of claim 18, further comprising machine-readable instructions that cause a processor to:
automatically assign at least a subset of the work items to one or more members of the blended workforce based on a match between the current attribute data of the work items and data of the members as provided in a team matrix.

20.	(Currently Amended) The non-transitory computer-readable storage medium of claim 18, further comprising machine-readable instructions that cause a processor to:
provide pre-made template emails that including language suitable to conditions of the dispute in response to [[a]]the selection of the scenario.



Allowable Subject Matter
Claims 1-5, 7-12, and 18-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683